Citation Nr: 0614233	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  03-23 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.  

3.  Entitlement to an increased evaluation for excision, semi 
lunar cartilage, right knee, with degenerative joint disease, 
status post total knee arthroplasty, currently evaluated as 
30 percent disabling. 


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to June 
1962.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The record reflects that the veteran was scheduled for a 
hearing before the Board in September 2005 at the Phoenix RO 
and failed to appear.  In October 2005, the veteran submitted 
a statement asserting that he was unable to attend the 
hearing because he was recuperating from surgery.  The Board 
finds that such establishes good cause for his failure to 
report and will remand the case to allow the veteran to be 
scheduled for a new hearing before the Board.

Accordingly, the case is hereby REMANDED for the following 
action: 

Schedule the veteran for a Travel Board 
hearing.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


